September 26, 2008


Mr. Terry Wesley Baker
Baker Law Office
6775 State Highway 123 North
P.O. Box 33
Geronimo, TX 78115
Mr. Christopher John Deeves
Ball & Weed, P.C.
10001 Reunion Place Blvd., Ste. 600
San Antonio, TX 78216

RE:   Case Number:  06-0611
      Court of Appeals Number:  04-05-00868-CV
      Trial Court Number:  2005-CI-07266

Style:      MAURICIO MARTINEZ-PARTIDO
      v.
      METHODIST SPECIALTY AND TRANSPLANT HOSPITAL; METHODIST HEALTHCARE
      SYSTEM OF SAN ANTONIO, LTD., L.L.P. D/B/A METHODIST SPECIALTY AND
      TRANSPLANT HOSPITAL; JANE OR JOHN DOE(S), HOSPITAL EMPLOYEE(S); AND
      JANE OR JOHN DOE(S), HOSPITAL NURSE(S)

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Mr. W. Richard Wagner  |
|   |Ms. Margaret G.        |
|   |Montemayor             |